Citation Nr: 1201866	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  04-30 198	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for left knee subluxation, including as secondary to the Veteran's service-connected right knee disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2007 and December 2008 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further RO action is warranted, even though such will, regrettably, further delay an appellate decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's June 2010 VA examination he indicated that he was receiving Social Security Administration (SSA) based, at least in part, on his knee disorders.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2)(2010).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

It is also unclear whether VA outpatient treatment reports associated with the claims file are current.  Any additional pertinent VA medical records need to be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to these requests must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted and whether any further additional development, including a new VA examination, is justified.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


